     Case: 4:20-cr-00362-JAR Doc. #: 2 Filed: 07/22/20 Page: 1 of 1 PageID #: 4

                         UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                                                                      FILED
                                   EASTERN DIVISION
                                                                                    JUL 2 2 2020
UNITED STATES OF AMERICA,                            )
                                                     )                            U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                      Plaintiff,                     )                             ·    ST.LOUIS
                                                     )    - No.
v.                                                   )
                                                     )
DAVID TWINE,                                         )
                                                     )     4:20CR362 JAR/SPM
                      Defendant.                     )

                                         INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about July 11, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                        DAVID TWINE,

the Defendant herein, with intent to cause death and serious bodily harm, took from the person and

presence of another, by force," violence, and intimidation, a motor vehicle, that is, a 2013 Dodge

Caravan, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Section 2119 ..

                                                             A TRUE BILL


                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



GREGORY M. GOODWIN, #65929MO
Special Assistant United States Attorney
